DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matters of claim 12, “the second polarized light and the first polarized light have orthogonal directions of polarization" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the reflective region" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Furthermore, claim 1 recites "the phosphor wheel has a first section to which the first light converges, the first section is configured to provide a second light". While claim 12 recites "the second light includes the first polarized light and a second polarized light, the second polarized light and the first polarized light have orthogonal directions of polarization". It appears not to be clear that how the second polarized light and the first polarized light having orthogonal directions of polarization.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao U.S. 2018/0299758 A1.
Regarding claim 1, Liao discloses an illumination system [200], comprising: a first light source [210] configured to emit a first light; a reflective member [220] configured to reflect at least part of the first light; a lens set [230] configured to converge the first light reflected by the reflective member; and a phosphor wheel [240], wherein the phosphor wheel and the reflective member are positioned on two opposite sides of the lens set, the phosphor wheel has a first section [241s or 242y or 242b] to which the first light converges, the first section is configured to provide a second light, the second light is configured to pass through the lens set to define a light passage region [see figure 2A], and the reflective member [220] is at least partially located within the light passage region (figures 2A, 2D, 2E and paragraphs [0038, 0039, 0047-0051]).
Regarding claim 2, Liao discloses the first section is a reflective section [241s], and the first light is configured to be reflected by the reflective section to form the second light (figures 2A and 2E).

Regarding claim 4, Liao discloses each of the first light and the second light is blue light, and the second section comprises at least one of: a red fluorescent material, a green fluorescent material and a yellow fluorescent material (paragraphs 0047-0051). 
Regarding claim 5, Liao discloses the reflective section comprises at least one of: a metallic reflective layer (paragraph 0049).
Regarding claim 6, Liao discloses the phosphor wheel comprises a reflective substrate, and the reflective section is located on the reflective substrate (figure 2E).
Regarding claim 7, Liao discloses the first section [242b or 242y] is a wavelength conversion section configured to absorb at least part of the first light and emit the second light, the first light and the second light differ in wavelength (paragraphs 0047-0051).
Regarding claim 9, Liao discloses the reflective member [220] is a reflective mirror (figure 2A).
Regarding claim 10, Liao discloses the reflective member [220] is a beam splitter, the beam splitter has a filtering portion [dichroic layer 221] configured to reflect at least part of the first light and allow light of other colors to pass through [transparent substrate 222] (figure 2A, paragraph 0038).  

1 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao U.S. 2018/0299757 A1.
Regarding claim 1, Liao discloses an illumination system [807], comprising: a first light source [211] configured to emit a first light; a reflective member [381] configured to reflect at least part of the first light; a lens set [230] configured to converge the first light reflected by the reflective member; and a phosphor wheel [842], wherein the phosphor wheel and the reflective member are positioned on two opposite sides of the lens set, the phosphor wheel has a first section [241s or 242y or 242b, figures 2D and 2E] to which the first light converges, the first section is configured to provide a second light, the second light is configured to pass through the lens set to define a light passage region [see figure 12A], and the reflective member [381] is at least partially located within the light passage region (figures 12A, 2D, 2E).
Regarding claim 13, Liao discloses a dichroic filter [383], wherein the dichroic filter and the lens set [230] are located on two opposite sides of the reflective member 381]; and a second light source [212] configured to emit a fourth light, wherein the fourth light is configured to be reflected by a surface of the dichroic filter [383] that faces away from the reflective member [381], and the fourth light after reflection at the surface and the second light in the light passage region travel in the same direction (figure 12A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao [U.S. 2018/0299758 A1] in view of Zhao [U.S. 2019/0072839 A1].
Regarding claim 8, Liao discloses the illumination system, but does not disclose the first light is ultraviolet, and the wavelength conversion section comprises at least one of: a red fluorescent material, a green fluorescent material, a blue fluorescent material and a yellow fluorescent material.  
Zhao teaches an illumination system having ultraviolet light source [paragraph 0038] and a red fluorescent material, a green fluorescent material, a blue fluorescent material and a yellow fluorescent material [paragraph 0044].
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the illumination system of Liao with the ultraviolet light and a red/green/blue fluorescent material as taught by Zhao for purpose of providing an advantageous way of obtaining light in different colors, such as yellow light, green light and red light.

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao [U.S. 2018/0299758 A1].
Regarding claim 11, Liao discloses the beam splitter [220], which has a filtering portion [dichroic layer 221] and a transparent substrate [222] (figure 2A, paragraph 0038), but does not clearly disclose the area of the filtering portion is less than 70% of a cross sectional area of the light passage region.  
A particular range value of the area of the filtering portion must first be recognized as a result‑effective range value, i.e., a range value that achieves a recognized result, before the determination of the optimum or workable ranges of said value might be characterized as routine experimentation. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the area of the filtering portion, since applicant has not disclosed that area of the filtering portion solves any new stated problem and it appears that the invention would perform equally well with Liao.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pan et al. U.S. 2019/0163043 A1 discloses an illumination system includes an exciting light source, a first lens set, a dichroic element, a wavelength-converting element and a beam splitter (figures 1A, 1B, 2A, 3A).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/           Primary Examiner, Art Unit 2875